Citation Nr: 0802284	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  Left ear hearing loss was present prior to the veteran's 
active duty service and was not aggravated by active duty.  

2.  Right ear hearing loss is not related to in-service noise 
exposure or to any other incident of the veteran's military 
service.

3.  The veteran has been diagnosed with tinnitus.

4.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or any other incident of the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and such may not be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in March 2004 and 
March 2006 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and adjudicated by this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the March 2004 VCAA letter 
expressly notified the appellant that he should submit any 
pertinent evidence in his possession.  The requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claims has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim in March 2004, and was provided with 
notice of the types of evidence necessary to establish any 
disability rating and/or the effective date in March 2006.  
The appellant's status as a veteran has never been at issue.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.




Factual Background

At the time of the veteran's entrance examination in June 
1969, audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
Not 
reported
0
LEFT
Not 
reported
Not 
reported
Not 
reported
Not 
reported
Not 
reported


On a Report of Medical History the veteran completed at the 
time of his entrance examination in June 1969, he indicated 
that he had or had had problems with hearing loss as well as 
ear, nose or throat trouble.  The document was annotated to 
indicate the veteran had decreased hearing in the left ear.  

On the authorized audiological evaluation which was conducted 
in March 1971 at the time of the veteran's separation 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
Not 
reported
15
LEFT
60
75
70
Not 
reported
85

On a Report of Medical History completed by the veteran in 
March 1971, he indicated that he had or had had ear, nose or 
throat trouble as well as hearing loss.  The document was 
annotated to indicate that the veteran had hearing loss in 
the left ear which existed prior to service.  

Private hearing testing was conducted in February 1984.  Pure 
tone thresholds were reported in graph form only.  Speech 
audiometry revealed a speech reception threshold of 10 
decibels in the right ear and could not be tested in the left 
ear. 

The veteran submitted his claim for hearing loss and tinnitus 
in February 2004.  

At the time of a VA audiological evaluation in May 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
35
30
LEFT
75
80
100
105+
105+

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear.  Speech recognition could not be 
tested in the left ear.

The veteran reported in May 2004 that his chief complaint was 
an inability to hear as well as he used to and a constant 
ringing in the ears.  He reported that he had an illness in 
the summer of 1970 after which he had an inability to hear 
from his left ear.  He reported military noise exposure from 
artillery and impact wrenches as well as gunfire.  He also 
reported noise exposure from tanks, machine guns, and 
mortars.  Post-service, he had noise exposure during a 20 
year history with a surface mining company where machinery 
noise was present.  There was also recreational noise 
exposure from hunting when ear protection was worn.  The 
veteran reported that his tinnitus began during active duty.  
The examiner opined that the most likely etiology for the 
tinnitus was difficult to establish.  There was a mention of 
childhood mumps which may have contributed to left ear 
hearing loss.  Other possibly etiologies involve noise 
exposure for the right ear.  The diagnoses were mild high 
frequency sensorineural hearing loss above 2000 Hertz in the 
right ear and profound sensorineural hearing loss in the left 
ear.  The examiner found that right ear hearing sensitivity 
was normal at the time of the entrance examination and also 
at the time of his discharge examination.  He opined, 
therefore, that the right ear hearing loss was not caused by 
or the result of his military service.  The examiner noted 
that a hearing test was not conducted for the left ear at the 
time of the entrance examination but that testing conducted 
at discharge revealed moderately severe to severe hearing 
loss in the left ear.  The examiner further noted, however, 
that the subsequent testing conducted in February 1984 also 
demonstrated normal hearing in the right ear and moderately 
severe to profound sensorineural hearing loss in the left 
ear.  The examiner opined that, due to the lack of 
significant progression of the hearing loss from the time of 
the discharge examination to the time of the examination in 
February 1984, it was less than likely that hazardous 
military noise exposure contributed to the left ear hearing 
loss.  He also noted that left ear hearing loss was found at 
the time of enlistment.  The examiner opined that, if 
military noise exposure was a factor for the left ear hearing 
loss, it would likely have also affected the right ear 
hearing acuity.  The examiner noted the veteran's allegation 
of being treated for ear problems in the summer of 1970 but 
also noted that such allegations were not documented in the 
service medical records and left ear hearing loss was 
reported at the time of his enlistment examination.  The 
examiner found that it was less than likely that tinnitus was 
caused by hazardous military noise exposure as the right ear 
was not affected when comparing the enlistment and discharge 
examinations and the veteran had a subsequent history of 
occupational and recreational noise sources.  


Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence. 


Analysis

The Board finds that service connection is not warranted for 
right ear hearing loss on a direct or presumptive basis.  The 
service medical records were negative for complaints of, 
diagnosis of or treatment for any problems with hearing in 
the right ear.  The veteran indicated on Reports of Medical 
History he completed in 1969 and 1971 that he had or had had 
problems with hearing loss but annotations to these documents 
indicate the veteran was reporting problems with the hearing 
in the left ear.  

There is no competent evidence of the presence of right ear 
sensorineural hearing loss to a compensable degree within one 
year of the veteran's discharge which would allow for the 
grant of service connection on a presumptive basis.  The 
first competent evidence of the presence of right ear hearing 
loss for VA purposes is included in the report of the May 
2004 VA examination.  

There is no competent evidence of record linking the 
currently existing right ear hearing loss to the veteran's 
active duty service.  As set out above, the report of the May 
2004 VA examination documents the current existence of 
hearing loss for VA purposes.  Significantly, this 
examination report also includes an etiology opinion which 
weighs against the veteran's claim.  The examiner opined that 
it was less than likely that hazardous noise exposure during 
active duty caused the currently existing right ear hearing 
loss.  This opinion was based on a review of all the evidence 
in the claims file and was supported by a rationale which is 
documented in the claims file.  No health care provider has 
submitted any documentation which supports the veteran's 
claims.  

The only evidence of record which links currently existing 
right ear hearing loss to the veteran's active duty service 
is the veteran's own allegations.  As a lay person, however, 
the veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  His 
opinion as to the existence and etiology of his right ear 
hearing loss disability is without probative value. 

The Board finds that service connection is not warranted for 
left ear hearing loss.  The Board finds that the left ear 
hearing loss clearly and unmistakably existed prior to the 
veteran's active duty service.  The Board notes that the 
veteran's left ear hearing was not evaluated at the time of 
his entrance examination.  However, the left ear hearing loss 
was present at the time of the veteran's entry into active 
duty as documented by the June 1969 Report of Medical 
History.  The veteran indicated on the form that he had or 
had had problems with his hearing.  The document was 
annotated by a health care professional to indicate that the 
veteran had decreased hearing in the left ear.  While the 
amount of the hearing loss was not quantified, the Board 
finds the annotation in the service medical records by a 
health care professional to the presence of hearing loss 
which existed prior to active duty is sufficient to indicate 
that the presumption of soundness is rebutted.  This finding 
is reinforced by the health care professional who annotated 
the March 1971 Report of Medical History to indicate that the 
veteran had left ear hearing loss which existed prior to his 
active duty service.  

The Board finds there is no competent evidence of record 
which indicates that the pre-existing left ear hearing loss 
increased in symptomatology during active duty.  There were 
no complaints of, diagnosis of or treatment for any problems 
with a decrease in hearing acuity.  While hearing loss was 
present at the time of the veteran's discharge, it was also 
present at the time of his entry into active duty.  Without 
quantification of the extent of hearing loss present at the 
time of the entrance examination and without evidence of any 
pertinent complaints in the service medical records, the 
Board finds it would require speculation to find that the 
veteran's left ear hearing loss increased during active duty.  
The examiner who conducted the May 2004 VA examination did 
not find an increase in symptomatology evidenced by the 
service medical records.  

There is no competent evidence of record which indicates that 
the pre-existing left ear hearing loss was aggravated by the 
veteran's active duty service.  The examiner who conducted 
the May 2004 VA examination determined that there was no such 
link.  This opinion was based on a finding that there was no 
significant progression in the hearing loss from the time of 
the veteran's discharge from active duty to the time of the 
1984 private medical examination.  No health care provider is 
on record as opining that the currently existing left ear 
hearing loss was incurred in or aggravated by the veteran's 
active duty service.  Again, the only evidence of record 
which links left ear hearing loss to the veteran's active 
duty service is the veteran's own allegations.  These 
allegations are without probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is competent evidence of record documenting the current 
existence of tinnitus.  Significantly, there is no competent 
evidence of record which provides a nexus between the 
currently existing tinnitus and the veteran's active duty 
service.  The examiner who conducted the May 2004 VA 
examination diagnosed the presence of tinnitus.  The examiner 
opined, however, that it was less than likely that the 
currently existing tinnitus was etiologically linked to the 
veteran's active duty service.  The examiner based her 
opinion on the fact that the veteran's hearing in the right 
ear was not impaired during active duty.  The examiner also 
noted the fact that the veteran had post-service noise 
exposure.  

The only evidence of record which links currently existing 
tinnitus to the veteran's active duty service is the 
veteran's own lay statements.  These are not be accorded any 
probative value with regard to etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  While the veteran is 
competent to report the presence of tinnitus, he is not 
competent to attribute the disability to a particular cause.  
In the current case, the examiner who conducted the May 2004 
VA examination noted the veteran's reports of the presence of 
tinnitus during active duty but opined that the disability 
was not linked to active duty service.  The Board finds that 
the competent medical evidence in the current case is more 
probative than the competent lay evidence.  This is 
particularly so as the service medical records are silent as 
to any complaints of, diagnosis of or treatment for of 
tinnitus.  

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


